DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-20 are allowed.
Claim 1 recites, inter alia, wherein the unit cycle comprises the equalization period and the sampling period; and controlling equalization of the to-be-equalized cell in the equalization period in the unit cycle according to the target equalization duration, and wherein the determining the target equalization duration comprises: determining, according to a voltage value of a reference cell and an open circuit voltage (OCV)-state of charge (SOC) curve (OCV-SOC curve) of the reference cell, a first SOC value corresponding to the voltage value of the reference cell, wherein the reference cell is a cell that, in the battery pack, has a smallest difference between the voltage value of the cell and the reference voltage value, determining, according to the voltage value of the to-be-equalized cell and the OCV-SOC curve of the to-be-equalized cell, a second SOC value corresponding to the voltage value of the to-be-equalized cell; and 4 4872-6905-9078, v.1Application No.: 16/642,811 Docket No.: 37117.04148determining the target equalization duration according to the first SOC value, the second SOC value, and the equalization duty cycle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 9 recites, inter alia, determine, according to a voltage value of a reference cell and an open circuit voltage (OCV)-state of charge (SOC) curve (OCV-SOC curve) of the reference cell, a first SOC value corresponding to the voltage value of the reference cell, wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859